DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 07/13/2022.
The Amendments to Claim 1, filed 07/13/2022, are acknowledged and accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (2014/0312321), hereinafter Yoo in view of Choi (2010/0002463).
Regarding claim 1, Yoo discloses a display device (organic light emitted display device) (figures 2 and 6) comprising:  a lower substrate (110, first substrate) and an upper substrate (210, second substrate) opposite the lower substrate (110, first substrate) (paragraph 0050); a lower electrode (130, first electrode) on the lower substrate (110, first substrate) (paragraph 0060); a bank insulating layer (140, pixel defining pattern) on the lower substrate (110 first substrate) (paragraph 0061), the bank insulating layer (140, pixel defining pattern) covering an edge of the lower electrode (130, first electrode) (paragraph 0061); a light-emitting layer (150, light emission element) on a surface of the lower electrode (130, first electrode) exposed by the bank insulating layer (140, pixel defining pattern) (paragraphs 0061 and 0063); an upper electrode (160, second electrode) on the light-emitting layer (150, light emission element) (figure 2 and paragraph 0064); a reflective pattern (220, reflection pattern) on the upper substrate (210, second substrate) (paragraph 0066), the reflective pattern (220, reflection pattern) overlapping with the bank insulating layer (140, pixel defining pattern) (figures 2 and 6; paragraphs 0066-0067); and a half-mirror layer (layer including LA, light absorption area and EA, pixel area) on a surface of the upper substrate exposed by the reflective pattern (figure 6 shows where the light absorption area LA and the pixel area EA are located on the substrate and coincide with the reflecting pattern 220).
Yoo does not disclose a half-mirror layer disposed side by side with the reflective pattern on the upper substrate, the half-mirror layer overlapping with a surface of the upper substrate exposed by the reflective pattern.
Choi discloses a half-mirror layer (231, half-mirror) disposed side by side with the reflective pattern (235, pattern parts) on the upper substrate (240, display window) (paragraph 0031), the half-mirror layer (231, half-mirror) overlapping with a surface of the upper substrate (240, display window) exposed by the reflective pattern (235, pattern parts) (paragraph 0031 and figure 3).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Yoo with the half mirror and pattern of Choi for the purpose of reflecting and refracting the light through the half mirror.
Regarding claim 2, Yoo discloses a display device (organic light emitted display device) (figures 2 and 6), wherein the reflective pattern (220, reflection pattern) is in direct contact with the upper substrate (210, second substrate) (paragraph 0066), and the half-mirror layer (layer including LA, light absorption area and EA, pixel area) is in direct contact with the upper substrate (210, second substrate) on the outside of the reflective pattern (220, reflective pattern) (figure 6 shows where the light absorption area LA and the pixel area EA are located on the substrate and coincide with the reflecting pattern 220).
Regarding claim 3, Yoo discloses a display device (organic light emitted display device) (figures 2 and 6), wherein an edge of the half-mirror layer overlaps with the reflective pattern (figure 6).
Regarding claim 4, Yoo discloses a display device (organic light emitted display device) (figures 2 and 6), wherein the edge of the half-mirror layer is disposed between the upper substrate (210, second substrate) and the reflective pattern (220, reflective pattern) (paragraphs 0066-0067).
Regarding claim 5, Yoo discloses a display device (organic light emitted display device) (figures 2 and 6), wherein the half-mirror layer includes the same material as the reflective pattern (paragraphs 0067-0068).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (2014/0312321), hereinafter Yoo in view of Choi (2010/0002463) as applied to claim 1 above, and further in view of Naono (2009/0256470).
Regarding claim 6, Yoo discloses all the limitations in common with claim 1, and such is hereby incorporated.
Yoo fails to disclose wherein a thickness of the half-mirror layer is smaller than a thickness of the reflective pattern.
Naono discloses wherein a thickness of the half-mirror layer is smaller than a thickness of the reflective pattern (paragraph 0061).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Yoo with the half-mirror of Naono for the purpose of transmitting and reflecting light.
Regarding claim 7, Yoo discloses all the limitations in common with claim 1, and such is hereby incorporated.
Yoo fails to disclose wherein the half-mirror layer has a larger size than the surface of the lower electrode exposed by the bank insulating layer.
Naono discloses wherein the half-mirror layer has a larger size than the surface of the lower electrode exposed by the bank insulating layer (paragraph 0061).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Yoo with the half-mirror of Naono for the purpose of transmitting and reflecting light.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872